Citation Nr: 1633244	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-21 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a hernia.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1954 to January 1958.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, denied service connection for a left shoulder disability and ventral hernia.  In February 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

During the hearing, the undersigned Veterans Law Judge agreed to advance this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 

In June 2011, the Board denied a claim for service connection for facial pain, to include as secondary to service-connected bilateral hearing loss, and remanded the claims for service connection for a left shoulder disability and for a hernia to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing completing the requested development, the AMC continued to deny each claim (as reflected in a March 2012 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.


In May 2012, the Board denied entitlement to service connection for a left shoulder disability and for a hernia.  The Veteran appealed the May 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2013, the Court granted the joint motion for remand filed by representatives for the Veteran and the VA Secretary, vacating the Board's decision and remanding the claims on appeal to the Board for further proceedings consistent with the joint motion.  In June 2015, the Board remanded the claims on appeal for further development.

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.

The Board's disposition of the claim for service connection for a hernia is set forth below.  The remaining claim of service connection for a left shoulder disability is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In a March 2016 rating decision, the AOJ granted service connection for a ventral hernia.


CONCLUSION OF LAW

As the March 2016 award of service connection for a ventral hernia represents a grant of the benefit sought on appeal with respect to the claim for service connection for a hernia, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

With respect to the claim of entitlement to service connection for a hernia, the Veteran timely appealed the August 2009 rating decision, which denied the claim.  After the statement of the case was issued in April 2010, the Veteran filed a substantive appeal in May 2010, which was accepted as timely.  Following the Board's remand in June 2015, in March 2016, the AOJ granted service connection for a ventral hernia, representing a full grant of the benefit sought with respect to the claim for service connection for a hernia.  Hence, with respect to this matter, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to this claim must be dismissed.


ORDER

The appeal as to the claim for service connection for a hernia is dismissed.



REMAND

Unfortunately, the Board finds that further AOJ action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

 As regards the claim the Board previously remanded, it is noted that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2015, the Board remanded the claim, inter alia, to obtain an addendum opinion regarding the etiology of any diagnosed left shoulder disability.  The Veteran was afforded a VA examination in January 2016.  The examiner opined that left shoulder impingement syndrome and osteoarthritis were less likely than not related to service.  As rationale, the examiner discussed lay statements of the Veteran's wife relating to left shoulder pain in and following service.  The examiner then explained that the Veteran performed the same type of work for 48 years after service.  The examiner stated that "[i]t would seem that 48 years would have a larger impact on development of osteoarthritis than four."  Then, the examiner explained that it "[i]s more likely that his 48 years of civilian work that was similarly with repetitive motion is the culprit not four years previously.  Osteoarthritis does not occur over night and usually takes years to develop."

The examiner's rationale relates solely to osteoarthritis, whereas the Board's remand directed the examiner to provide an opinion as to all left shoulder disabilities of record pertinent to the Veteran's March 2009 claim for service connection, even if currently resolved.  The examiner did not comment on the Veteran's left shoulder impingement syndrome, which was noted as a diagnosed disability by the January 2016 VA examiner.  As such, the examination is not adequate.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Under these circumstances, and in light of the noted deficiencies, the Board is unable to find that the AOJ substantially complied with the prior remand directives. See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, further remand of this matter to obtain further medical opinion in connection with this claim is warranted.

While this matter is on remand, to ensure that all due process requirements are met, and the record for the remaining claim is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records-to particularly include any treatment records related to a left shoulder disability.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the January 2016 VA examiner an addendum opinion addressing the etiology of the Veteran's left shoulder disability.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

For left shoulder impingement syndrome and each other identified left shoulder disability manifested by the Veteran at any time pertinent to his March 2009 claim for service connection (other than osteoarthritis)-even if now asymptomatic or resolved- the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's active service.

In providing the opinion, the examiner must consider and discuss all pertinent lay and medical evidence of record, including the Veteran's competent lay statements that he received treatment for his left shoulder several times during service, was put on light duty for his left shoulder disability during service, and received treatment for his left shoulder since service; as well as the competent statements for the Veteran's wife corroborating the Veteran's report of experiencing shoulder pain during service.

The examiner is advised that the Veteran and his wife are each competent to report matters within his or her personal knowledge (to include symptoms experienced or observed, as appropriate), and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


